DETAILED ACTION
Response to Amendment
The amendment filed April 23rd 2021 has been entered.
Claims 1, 12, and 19 are amended.
Claims 2-11, 13-18, and 20-21 are original.
Claims 1-21 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the term “exactly” and “source” render the claim indefinite as it does not allow a person of ordinary skill in the art to ascertain the metes and bounds of the claimed invention. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “source” in claim 1 is used by the claim to mean “arrays as well as seismic sources,” while the accepted meaning is 
The wording does not make clear the relationship between the “six source subarrays” and the “four seismic sources”. The term “exactly” appears to limit the claim only six elements and no more but then the term “four seismic sources” appears to redefine subarray to add an additional four source elements. The word “source” appears to be redefining sources and elements with each subarray being sources and elements. It would be clearer to have the six source subarrays instead recite “six source element subarrays” or “six lines” or “six arrays” or “six subarrays” depending on how the other terms are defined and used.
Regarding Claims 3, 12, and 14, the term “same crossline source separation” is indefinite as it does not clearly show the metes and bounds of the claimed invention to a person of ordinary skill in the art. It can mean that all the six source subarrays have the same crossline source separation between each one which would not be possible. A same crossline source separation is only possible between adjacent pairs of subarrays. Additionally claim 14 which depends on claim 12 contains the exact same claim limitation as claim 12 and so it does not further narrow claim 12.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moldoveanu (US 20080011540 A1).
Regarding claim 1, Moldoveanu[Abstract; claims 1-3; Figs 1, 4A-4D; 0034-0045] discloses exactly six source subarrays[Fig 4B, 4C; 0039-0045; Figures have 6 arrays namely 432-P, 432-S, 434-P, 434-S, 436-P, 436-S with P&S indicating Port and Starboard as seen from above for convenience in numbering]; 
and four seismic sources, each comprising a different set of three independent of the source subarrays, [(432-P, 434-P, 436-P); (432-S, 434-S, 436-S); (434-P, 436-P, 432-S); (436-P, 432-S, 434-S) based on Fig 4B and 4C and 0045 and Demonstrative figure shown below] 
wherein, for each seismic source: each source subarray is configured to be towed at a different one of three selected depths, [Fig 4C, 4D, disclose 3 different depths]
each source subarray has a same total volume,[Abstract; Claim 2] 
and each source subarray comprises a same number of source elements; [Fig 4C, 4D has source subarrays with the same number of elements]
wherein the four seismic sources share the three independent source subarrays such that the seismic source array consists of six source subarrays. [Demonstrative figure based on Moldoveanu shows six source subarrays with four seismic sources listed above]
[AltContent: textbox (Demonstrative Figure)]
    PNG
    media_image1.png
    309
    318
    media_image1.png
    Greyscale

Regarding claim 2, Moldoveanu discloses a first of the four seismic sources comprises a first, second, and third of the six source subarrays, a second of the four seismic sources comprises a fourth, fifth, and sixth of the six source subarrays, a third of the four seismic sources comprises the second, third, and fourth of the six source subarrays, and a fourth of the four seismic sources comprises the third, fourth, and fifth of the six source subarrays. [(432-P, 434-P, 436-P); (432-S, 434-S, 436-S); (434-P, 436-P, 432-S); (436-P, 432-S, 434-S) based on Fig 4B and 4C and 0045 and Demonstrative figure shown above] 
Regarding claim 3, Moldoveanu discloses wherein the six source subarrays are configured to be towed to have a same crossline source separation [Fig 1, 4B, 4C and 4D, 0045].  
Regarding claim 4, Moldoveanu discloses a middle of the three selected depths is halfway between a deepest and a shallowest of the three selected depths [Fig 4C has #434 halfway between #436 and #432].  
Regarding claim 5,
Regarding claim 9, Moldoveanu discloses for each of the six source subarrays, the source elements are configured to be towed at seven different inline positions. [Fig 1, 4C, 4D has multiple guns in each array].
Regarding claim 10, Moldoveanu discloses three of the six source subarrays are configured to be towed port of a midline, and another three of the six source subarrays are configured to be towed starboard of the midline. [Fig 1, 4B and demonstrative figure above has guns on starboard and port of midline]  
Regarding claim 11, Moldoveanu discloses and a streamer array, wherein the survey vessel is configured to tow the seismic source array and the streamer array[Fig , 4B, 4C and 4D has survey vessel towing seismic source array and streamer array].  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Moldoveanu (US 20080011540 A1) as applied to Claim 5 above, and further in view of Hopperstad (US 9360578 B2).
Regarding claim 6, Moldoveanu does not explicitly teach two source elements are disposed at each of five of the seven different inline positions.
Hopperstad teaches that two source elements are disposed at each of five of the seven different inline positions [Fig 4, 5; teach that each airgun position can have one or more airguns].
It would have been obvious to one of ordinary skill in the art to have modified the airgun array in Moldoveanu further in view of Hopperstad in order to create clusters with multiple airguns. Doing so would enable a source point can carry more than one gun to enable more guns to fire while other guns are reloading, thus enabling more shots and data gathering.
Additionally, it would have been obvious to one having ordinary skill in the art to have modified Moldoveanu above to have more than one gun in each source point and optimize where to place them, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results. 
Regarding claim 7, Moldoveanu as modified above in claim 6 teaches that one source element is disposed at each of the other two of the seven different inline positions. [Fig 4A-D; Any position without two guns would still have the minimum one gun]. 
Regarding claim 8, Moldoveanu does not explicitly teach two of the source elements are designated as spare, and wherein the two spare source elements are disposed at two of the five of the seven different inline positions having two source elements.

It would have been obvious to one of ordinary skill in the art to have modified the airgun array in Moldoveanu further in view of Hopperstad in order to have spare guns in case of breakdown.
Moreover, it would have been obvious to one having ordinary skill in the art to have modified Moldoveanu above to carry spare guns in case of breakdowns and optimize where to place them, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
Claims 12-16, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Moldoveanu (US 20080011540 A1) in view of Dunbar (US 4868793 A).
Regarding claim 12, Moldoveanu teaches towing six source subarrays with a survey vessel,[ Fig 4B, 4C; 0039-0045; Figures have 6 gun arrays namely 432-P, 432-S, 434-P, 434-S, 436-P, 436-S with P&S indicating Port and Starboard as seen from above for convenience in numbering]
 wherein the six source subarrays are towed with a same crossline source separation; [Fig 1, 4B, 4C and 4D, 0045]
…., wherein, for each of the four sets, the three of the six source subarrays: [Demonstrative figure based on Moldoveanu shows six source subarrays with four sets listed as (432-P, 434-P, 
[AltContent: textbox (Demonstrative Figure)]
    PNG
    media_image1.png
    309
    318
    media_image1.png
    Greyscale


 are towed at three different selected depths[Fig 4C, 4D, disclose 3 different depths], 
have a same total volume[Abstract, Claim 2],
 and comprise a same number of source elements[Fig 4C, 4D has source subarrays with the same number of elements]
Moldoveanu does not explicitly teach and sequentially actuating four sets of three of the six source subarrays to generate a source signal with each actuation.
Dunbar teaches that and sequentially actuating four sets of three of the six source subarrays to generate a source signal with each actuation [Abstract, Col 1, Lines 15-25; Col 3, Lines 5-15, 30-35, 50-65].  
It would have been obvious to one of ordinary skill in the art to have modified the survey method in Moldoveanu in view of the actuation of sets of subarrays in Dunbar in order to create a system where sub arrays are shared to allow more usage and more efficient surveys.
Regarding claim 13, Moldoveanu as modified above teaches a first of the four sets comprises a first, second, and third of the six source subarrays, a second of the four sets comprises a fourth, fifth, and sixth of the six source subarrays, a third of the four sets comprises the second, third, and fourth of the six source subarrays, and a fourth of the four sets comprises the third, fourth, and fifth of the six source subarrays. [(432-P, 434-P, 436-P); (432-S, 434-S, 436-S); (434-P, 436-P, 432-S); (436-P, 432-S, 434-S) based on Fig 4B and 4C and 0045 and Demonstrative figure shown above] 
Regarding claim 14, Moldoveanu as modified above teaches that wherein the six source subarrays are towed with a same crossline source separation. [Fig 1, 4B, 4C and 4D, 0045]
Regarding claim 15, Moldoveanu as modified above teaches that a middle of the three different selected depths is halfway between a deepest and a shallowest of the three different selected depths.[ Fig 4C has #434 halfway between #436 and #432]
Regarding claim 16, Moldoveanu as modified above teaches wherein, for each of the six source subarrays, the source elements are towed at seven different inline positions.[ Fig 1, 4C, 4D has multiple guns in each array]
Regarding claim 20
Regarding claim 21, Moldoveanu as modified above teaches towing a streamer array with the survey vessel; and acquiring data with receivers on the streamer array.[Fig 1, 4B, 4C and 4D has survey vessel towing seismic source array and streamer array for acquiring data]
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Moldoveanu (US 20080011540 A1) in view of Dunbar (US 4868793 A) as applied to Claim 16 above, and further in view of Hopperstad (US 9360578 B2).
Regarding claim 17, Moldoveanu does not explicitly teach two source elements are disposed at each of five of the seven different inline positions.
Hopperstad teaches that two source elements are disposed at each of five of the seven different inline positions [Fig 4, 5; teach that each airgun position can have one or more airguns].
It would have been obvious to one of ordinary skill in the art to have modified the airgun array in Moldoveanu in view of Dunbar further in view of Hopperstad in order to create clusters with multiple airguns. Doing so would enable a source point can carry more than one gun to enable more guns to fire while other guns are reloading, thus enabling more shots and data gathering.
Additionally, it would have been obvious to one having ordinary skill in the art to have modified Moldoveanu above to have more than one gun in each source point and optimize where to place them, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results. 
Regarding claim 18, Moldoveanu as modified above in claim 17 teaches that one source element is disposed at each of the other two of the seven different inline positions. [Fig 4A-D; Any position without two guns would still have the minimum one gun]. 
Regarding claim 19, Moldoveanu does not explicitly teach two of the source elements are designated as spare, and wherein the two spare source elements are disposed at two of the five of the seven different inline positions having two source elements.
Hopperstad teaches two of the source elements are designated as spare, and wherein the two spare source elements are disposed at two of the five of the seven different inline positions having two source elements.[Col 5; Line 15 teaches use of spare guns]
It would have been obvious to one of ordinary skill in the art to have modified the airgun array in Moldoveanu in view of Dunbar further in view of Hopperstad in order to have spare guns in case of breakdown.
Moreover, it would have been obvious to one having ordinary skill in the art to have modified Moldoveanu above to carry spare guns in case of breakdowns and optimize where to place them, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.

Response to Arguments
Applicant's arguments filed April 23rd, 2021 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080.  The examiner can normally be reached on Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645